Citation Nr: 1416769	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1970 with subsequent reserve service.  He served in Vietnam and is a recipient of the Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2007, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective February 28, 2007.  A November 2008 rating decision declined to reopen the claim for bilateral hearing loss.  In a December 2011 decision and remand, the Board reopened the claim for bilateral hearing loss and remanded both claims to obtain VA examinations and outstanding reserve records.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated November 2013 and VA medical records from December 2002 through August 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issue of an initial rating higher than 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's preexisting left ear hearing loss was aggravated by active duty.

2. The Veteran's right ear hearing loss was incurred in active duty.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claims, the Board finds that all notification and development action needed to fairly adjudicate them has been accomplished.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran currently has bilateral hearing loss for VA purposes as demonstrated by a January 2012 VA examination.  See 38 C.F.R. § 3.385.  

In a March 1967 entrance examination, the examiner noted high frequency hearing loss at 4000 Hertz in the Veteran's left ear but hearing within normal limits for his right ear.  A veteran is presumed to be in sound condition on entrance into military service except for conditions noted on the entrance examination.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).  Thus, although the Veteran's right ear is presumed to be in sound condition, his left ear hearing loss was noted at entrance, therefore it preexisted service and any increase in disability during service is presumed aggravated by service.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R.
§ 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat Veteran that not only is the combat injury presumed, but so is the disability due to the in-service combat injury. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  As noted above, because the Veteran served in Vietnam and is a recipient of the Combat Action Ribbon, he is entitled to application of the provisions under 38 U.S.C.A. § 1154(b).  Moreover, in a June 2011 hearing, the Veteran said that during combat he had been exposed to loud noises from rifles and he first started noticing his hearing loss soon after service.  The Board finds his testimony to be competent and credible.  Thus, the Veteran's right ear hearing loss is presumed to have been incurred in service, and his left ear hearing loss is presumed to have been aggravated by service.  Reeves, 682 F.3d at 998-99.  

Once a factual presumption arises that the Veteran's alleged injury occurred during service, the burden is on VA to present clear and convincing evidence showing that the injury is not related to service.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  In combat cases, VA has the burden to show by clear and convincing proof that there was no increase during service of the preexisting condition.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  If VA meets this burden, the presumption of service connection is then rebutted. 

Here, VA cannot rebut the presumption by clear and convincing evidence.  Although a January 2012 VA examiner opined that the Veteran's hearing loss was less likely than not a result of service, a September 2012 private examiner opined that his hearing loss was caused by his in-service noise exposure.  The evidence is therefore in equipoise and, resolving reasonable doubt in the Veteran's favor, does not rise to the level of clear and convincing evidence showing that the Veteran's hearing loss is not service-related.  Gilbert, 1 Vet. App. at 53.  Therefore the presumption that the Veteran's left ear hearing loss was aggravated by service and his right ear hearing loss was incurred in service is not rebutted.  As such, entitlement to service connection is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

A remand is required to obtain another VA examination.  In December 2011, the Board remanded the Veteran's claim to obtain an examination and opinion on the Veteran's current PTSD symptoms.  The remand requested that the examiner describe the impact of the symptoms on his occupational and social functioning and provide a rationale for that conclusion.  A January 2012 examiner checked a box on the disability benefits questionnaire examination indicating that the Veteran had "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was generally functioning satisfactorily, with normal routine behavior, self-care and conversation".  She did not, however, provide a rationale for her opinion nor why she checked this box.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, because the last VA examination for PTSD occurred in January 2012-over two years ago-a new examination should be provided to determine the current severity of his symptoms. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the current severity of the service-connected PTSD.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected PTSD, describe the impact of the disability on his occupational and social functioning, provide a Global Assessment of Functioning score, and specifically opine as to the severity of his PTSD and any associated psychiatric disabilities. 

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

2. If the Veteran fails to report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. The AOJ should review the examination report to ensure that it contains all findings and opinions requested in this remand.

4. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


